UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-Q (Mark one) xQuarterlyReport Under Section 13 or 15(d) of The SecuritiesExchange Act of 1934 For the quarterly period ended September 30, 2012 oTransition Report Under Section 13 or 15(d) of The SecuritiesExchange Act of 1934 For the transition period from to Commission file number 000-26703 MEDICAL MAKEOVER CORPORATION OF AMERICA (Exact name of registrant as specified in its charter) Delaware 000-11596 65-0907798 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) 2101 Vista Parkway, Suite 292 West Palm Beach FL33411 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (561) 228-6148 N/A (Former name or former address, if changes since last report) Indicate by check mark whether the issuer (1) has filed all reportsrequired to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes oNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 10, 2012, there were approximately 38,860 shares of the Issuer's common stock, par value $0.0001 per share outstanding. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this quarterly report on Form 10-Q contain or may contain forward-lookingstatements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements were based on various factors and were derived utilizingnumerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to,economic, political and market conditions and fluctuations, government and industry regulation,interest rate risk, U.S. and global competition, and other factors including the risk factors set forth in our Form 10-K. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to placeundue reliance on these forward-looking statements, which speak only as of the date of thisreport. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoingobligations todisclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipatedevents. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. INDEX PART I. - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2 Management's Discussion and Analysis or Plan of Operations 4 Item 3 Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 6 PART II. - OTHER INFORMATION Item 1 Legal Proceedings 7 Item 1A. Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3 Defaults Upon Senior Securities 7 Item 4 Mine Safety Disclosures 7 Item 5 Other Information 7 Item 6 Exhibits 8 SIGNATURES 9 EXHIBITS 3 PART I. - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Balance Sheet F-2 Statements of Operations F-3 Statements of Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statement F-6 F-1 MEDICAL MAKEOVER CORPORATION OF AMERICA (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ $ Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net - - OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts Payable and Accrued Liabilities $ $ Line of credit and accrued interest Stockholders loans and accrued interest - - Note payable and accrued interest $ Total Current Liabilities LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value; 10,000,000 shares authorized -0- and -0- shares issued and outstanding at September 30, 2012 and December 31, 2011 (respectively) - - Common stock, $.0001 par value; 500,000,000 shares authorized 38,235 shares issued and outstanding at September 30, 2012 and 382,354,500 shares at December 31, 2011 4 Additional Paid in Capital Deficit Accumulated During Development Stage ) ) TOTAL STOCKHOLDERS' EQUITY ) ) TOTAL LIABILITIES & STOCKHOLDERS EQUITY $ $ See accompanying notes to the unaudited Condensed FinancialStatements F-2 MEDICAL MAKEOVER CORPORATION OF AMERICA (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended March 29, 1999 (Inception) to September 30, September 30, September 30, September 30, September 30, 2012 Revenue - $ Cost of Sales - $ Gross Profit - 40,251 Operating expenses: Professional Fees 436,550 General and Administrative expenses 1,301,222 Total operating expenses 1,737,772 Income (loss) from operations (19,038 ) (21,197 ) (85,837 ) (108,503 ) ) Other Income 20,458 Interest Expense (4,596 ) (3,464 ) (11,424 ) (9,038 ) ) Income (loss) before income taxes (23,634 ) (24,661 ) (97,261 ) (117,541 ) ) Provision for income taxes Net income (loss) (23,634 ) (24,661 ) (97,261 ) (117,541 ) ) Basic and diluted income (loss) per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding (post split) See accompanying notes to the unaudited CondensedFinancialStatements F-3 MEDICAL MAKEOVER CORPORATION OF AMERICA (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF CASH FLOWS SIX MONTHS ENDED (UNAUDITED) From March 29, 1999 (Inception) to September 30, September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - Depreciation - - Stock Issued for Compensation - Decrease (Increase) in assets: Prepaid expenses - ) Increase (Decrease) in liabilities: Accrued interest expense Accounts payable and accrued expenses - - Net Cash Used In Operating Activities ) ) ) Cash Flows from Investing Activities Notes Receivable - Purchase of Fixed Assets - - ) Net Cash( Used In) Provided by Investing Activities - - ) Cash Flows from Financing Activities Proceeds from issuance of common stock - - Proceeds from bank overdraft - - Payments on stockholders' loan ) ) Proceeds from stockholders' loan Proceeds from third party notes payable - Decrease in amounts due related party - ) ) Decrease in notes payable - ) Net Cash Provided by(Used In)Financing Activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: SUPPLEMENTAL DISCLOSURE OF NONCASH ACTIVITIES: Common stock issued for reduction in LOC payable, accrued interest, and accounts payable - Income taxes paid during the period $
